TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00032-CR


Laura Suzanne Weaver, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 8421, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant has filed a motion to dismiss her appeal in compliance with the rules of
appellate procedure.  See Tex. R. App. P. 42.2.  We grant the motion and dismiss the appeal.  See id.
 

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on Appellant's Motion
Filed:   April 15, 2011	
Do Not Publish